Citation Nr: 1316676	
Decision Date: 05/21/13    Archive Date: 05/29/13

DOCKET NO.  06-21 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a urinary condition, to include as due to an undiagnosed illness. 

2.  Entitlement to service connection for a right ankle condition, to include as due to undiagnosed illness and/or service-connected neck condition. 

3.  Entitlement to service connection for a bilateral knee condition, to include as due to undiagnosed illness and/or service-connected neck condition.

4.  Entitlement to service connection for a stomach condition, to include as due to an undiagnosed illness.

5.  Entitlement to an initial evaluation in excess of 30 percent disabling for irritable bowel syndrome (IBS) with a history of polyps.

REPRESENTATION

Veteran represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel


INTRODUCTION

The Veteran served on active duty from August 1989 to June 1990, April 2003 to September 2003, October 2003 to August 2004, and June 2009 to July 2010. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision of the Department of Veterans Affairs (VA) regional office (RO) located in Chicago, Illinois that denied the Veteran's claims of entitlement to service connection for a bilateral knee condition, a right ankle condition, a urinary condition, a stomach condition, and denied his claim for an initial evaluation in excess of 10 percent disabling for IBS with a history of polyps.  A June 2006 RO decision granted an increased rating for IBS, currently rated as 30 percent disabling, and the Veteran continued his appeal. 

The Veteran requested a central office Board hearing in Washington, D.C. on a June 2006 Form 9 appeal.  In August 2007, the Veteran withdrew his request for a hearing.  Additionally, in November 2012, the Veteran was scheduled to appear at the VA Central Office to have a personal hearing before a Veterans Law Judge.  However, the Veteran failed to appear for his hearing, and has not since requested a new hearing.  Accordingly, the Veteran's hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2012).  

The Veteran's claims were most recently remanded in February 2013 for further development.  The case has since been returned to the Board for adjudication.  
In addition to the paper claims files, the Veteran also has an electronic claims file in Virtual VA.  The Board has reviewed both the paper and electronic claims files in rendering this decision.

The issues of entitlement to a total disability rating for compensation based on individual unemployability (TDIU), entitlement to an increased disability rating for carpal tunnel syndrome of the right hand, entitlement to service connection for a right toe disability, and whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD) appear to have been raised by the record.  See statements from the Veteran dated September 2012 and January 2013; see also Rice v. Shinseki, 22 Vet. App. 447 (2009) (noting in a footnote that initial ratings and TDIU claims may be separately adjudicated).  These claims have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the issues are referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  The Veteran had active service in the Southwest Asia theater of operations from March 2004 to June 2004 and July 2009 to May 2010.

2.  Affording the Veteran the benefit of the doubt, the Board concludes that the Veteran has a urinary disorder resulting from undiagnosed illness that is currently manifested to a compensable degree.

3.  A current bilateral knee disability has not been shown, and the Veteran's arthralgia of the bilateral knee joints has not manifested to a compensable degree.

4.  Affording the Veteran the benefit of the doubt, the Veteran has arthralgia of the right ankle resulting from undiagnosed illness that is currently manifested to a compensable degree.

5.  The Veteran has chronic diverticulitis related to his active service.  

6.  The competent evidence shows that the Veteran's IBS is manifested by, at worst, constant abdominal pain and severe diarrhea with alternating episodes of constipation.


CONCLUSIONS OF LAW

1.  The Veteran's urinary problems may be presumed to be related to his period of service in the Persian Gulf.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 (2012).

2.  The Veteran's bilateral knee pain was not incurred in or aggravated by active service, nor may it be presumed to be related to his period of service in the Persian Gulf.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 (2012).

3.  The Veteran's right ankle pain may be presumed to be related to his period of service in the Persian Gulf.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 (2012).

4.  The Veteran's diverticulitis was incurred during his military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).

5.  The criteria for an initial rating greater than 30 percent for IBS are not met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code (DC) 7399-7319 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, the VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

In this case, the increased rating claim is a "downstream" issue in that it arose from the initial grant of service connection.  With respect to both the increased rating and service connection claims, VCAA letters dated in August 2004 and March 2006 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2012); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The March 2006 letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In addition, the August 2004 letter explained to the Veteran the evidence needed to establish entitlement to service connection based on an undiagnosed illness and requested that the Veteran provide VA with the specific symptoms he attributed to an undiagnosed illness due to his service in Southwest Asia.

The Board is aware that the Veteran was not provided complete notice until after the initial adjudication of the claim.  It finds, however, that even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

In this case, the Veteran has been continuously represented by an experienced state service organization and has submitted argument in support of his claims.  These arguments have referenced the applicable law and regulations necessary for a grant of service connection and increased rating.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claims and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records (STRs) and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran identified private treatment records in communications received by VA in January 2013.  Following the February 2013 remand, a letter was sent to the Veteran requesting that he provide releases so the identified private treatment records could be obtained.  The Veteran did not respond to this letter, nor did he submit any releases for the identified private treatment records.  The Veteran has at no time otherwise referenced outstanding records that he wanted VA to obtain or that he felt was relevant to the claims. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2012).  

In this case, the Veteran was provided VA examinations in April 2005, July 2010, and February 2013 for his service-connection claims.  The examiners considered the Veteran's complaints, as well as the service treatment records, post-service treatment records, and conducting a physical examination.  Based on the foregoing, the examiner concluded that the Veteran did not have a diagnosable disability of the bilateral knees or right ankle, nor was a disability shown to be due to or aggravated by an event, disease, or injury incurred during active service.  Therefore, as the opinions were based on review of the claims file, including the Veteran's statements, and provided an extensive rationale for the opinion provided, the Board concludes that the opinions provided are adequate.  

The RO provided the Veteran appropriate VA examinations most recently in July 2010 and February 2013 for his increased rating claim.  The VA examination reports is thorough and supported by the other treatment evidence of record.  The examination reports discussed the clinical findings and the Veteran's reported history as necessary to rate the disability under the applicable rating criteria.  The examination reports also discussed the impact of the disability on the Veteran's daily living.  Based on the examination, the absence of evidence of worsening symptomatology since the examination, and the fact there is no rule as to how current an examination must be, the Board concludes the February 2013 examination report in this case is adequate upon which to base a decision.  

Given the foregoing, the Board finds the evidence of record to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claims for service connection and increased rating.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  As such, the Board finds that the medical evidence of record is sufficient to adjudicate the Veteran's claim.

Given the February 2013 VA examination and report (and March 2013 addendum), the receipt of outstanding VA treatment records, and attempts to obtain private treatment records, and the subsequent readjudication of the claim, the Board finds that there has been substantial compliance with its February 2013 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  

In the present case, the Veteran has contended that he suffers from bilateral knee and right ankle pain, urinary problems, and a stomach condition that are manifestations of one or more undiagnosed illnesses resulting from his service in the Southwest Asia theater of operations in March 2004 to June 2004 and July 2009 to May 2010.

With regard to such claims, in November 1994, Congress enacted the Persian Gulf War Veterans' Benefits Act, as title I of Public Law No. 103-446.  That statute, in part, added a new section 1117 to title 38, United States Code, authorizing VA to compensate any Persian Gulf Veteran suffering from a chronic disability resulting from an undiagnosed illness, or combination of undiagnosed illnesses, which became manifest either during active duty in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more within a presumptive period following service in the Southwest Asia theater of operations during the Persian Gulf War.  In establishing the presumptive period, the Secretary was to review any credible scientific or medical evidence, the historical treatment afforded other diseases for which service connection is presumed, and other pertinent circumstances regarding the experience of Persian Gulf Veterans.

In February 1995, VA implemented the Persian Gulf War Veterans' Benefits Act by adding a regulation at 38 C.F.R. § 3.317, which defined qualifying Gulf War service, established the presumptive period for service connection, and denoted a broad but non-exclusive list of signs and symptoms which may be representative of undiagnosed illnesses for which compensation may be paid.  In the original version of 38 C.F.R. § 3.317, the presumptive period during which a Veteran had to experience manifestations of a chronic disability was two years after the date on which he last performed active service in the Southwest Asia theater of operations during the Gulf War.  In April 1997, VA published an interim rule which extended the presumptive period to December 31, 2001.  This extension of the presumptive period was adopted as a final rule in March 1998, and, in October 1998, Public Law No. 105-277, §1602(a)(1), added 38 U.S.C.A. § 1118, which codified the presumption of service connection for manifestations of an undiagnosed illness.

The Veterans Education and Benefits Expansion Act of 2001 (VEBEA), Public Law No. 107-103, 115 Stat. 976 (2000), amended various provisions of 38 U.S.C.A. §§ 1117, 1118.  Section 202 of the VEBEA re-styled the term "chronic disability" in 38 U.S.C.A. § 1117 as "qualifying chronic disability," and expanded compensation availability for Persian Gulf Veterans to include "a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms," as well as "[a]ny diagnosed illness that the Secretary determines in regulations . . . warrants a presumption of service-connection."

The VEBEA also codified, in statute, with slight modification, the non-exclusive list of signs or symptoms recognizable under 38 C.F.R. § 3.317(b), in new 38 U.S.C.A. § 1117(g), to include (2) Unexplained rashes or other dermatological signs or symptoms and (3) Headache.  In addition, the VEBEA extended the presumptive period, during which an undiagnosed illness must be manifested to the requisite 10 percent degree, to December 31, 2006.  The changes effected by the VEBEA were mandated to become effective on March 1, 2002.  The presumptive period has since been extended to December 31, 2016.  To afford the Veteran the maximum benefit of the law, to whatever extent those changes are pertinent to the issues in this case, the Board will consider both the pre- and post-VEBEA law.

In order to obtain a grant of service connection pursuant to 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, a Veteran needs to present some evidence (1) that he or she is a Persian Gulf Veteran; (2) who exhibits objective indications of chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which became manifest either during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011; and (4) that such symptomatology by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317(a); see Neumann v. West, 14 Vet. App. 12, 22 (2000), vacated on other grounds, 14 Vet. App. 304 (2001) (per curiam order); Gutierrez v. Principi, 19 Vet. App. 1 (2004).

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multisymptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service-connection.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.117, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez  v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, lay persons are competent to report objective signs of illness.  Id.  

Medically unexplained chronic multisymptom illnesses are defined by a cluster of signs or symptoms, and are currently limited to chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome (IBS), as the Secretary has not determined that any other conditions meet the criteria for a medically unexplained chronic multi symptom illness.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2) (2012); 75 Fed. Reg. 61995 -97 (Oct. 7, 2010) (adding diabetes and multiple sclerosis as examples of chronic multi-symptom illnesses of partially understood etiology and pathophysiology).

38 C.F.R. § 3.317 also allows for service connection on a presumptive basis for certain enumerated infectious diseases.  See 75 Fed. Reg. 59968 -72 (Sept. 29, 2010) (amending 38 C.F.R. § 3.317(c) to allow for presumptive service connection for nine infectious diseases).  As none of the enumerated diseases are at issue in this case, the Board has omitted listing the diseases or discussing them. 

Section 3.317 explicitly acknowledges that a claimant's "signs or symptoms" need not be shown by medical evidence; however, the regulation does specifically require some "objective indications" of disability.  See 38 C.F.R. § 3.317(a). "Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

Lastly, compensation shall not be paid under section 3.317 if there is affirmative evidence that an undiagnosed illness was not incurred during active military service in the Southwest Asia theater of operations during the Persian Gulf War; if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or if there is affirmative evidence that the illness is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs. 38 C.F.R. § 3.317(c).

The Veteran has expressed confusion as to the manner in which his contentions have been construed.  In particular, he has asserted that he is not a Veteran of the Gulf War.  The Board notes that although the Veteran did not serve in what is commonly known among the general public as the "Persian Gulf War," the regulations noted below describe under what circumstances a Veteran is known as a Persian Gulf War Veteran.  

Specifically, a Persian Gulf Veteran is a Veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317(d) (2012); 75 Fed. Reg. 59968-72 (Sept. 29, 2010) (reordering this part of the regulation to 38 C.F.R. § 3.317(e) ).  The Persian Gulf War is defined as the period beginning August 2, 1990, and ending on a date to be prescribed by Presidential proclamation or law.  38 U.S.C.A. § 101(33); 38 C.F.R. § 3.2(i).  In other words, there has been no end date established yet for the Persian Gulf War periods.  The Veteran's military records document that he served in Southwest Asia during the pertinent time period.  Therefore, the above-described provisions possibly apply to this case.

In cases where a Veteran applies for service connection under 38 C.F.R. § 3.317 but is found to have a disability attributable to a known diagnosis, further consideration under the direct service connection provisions of 38 U.S.C.A. §§ 1110 and 1131 are warranted.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994) (specifically addressing claims based on ionizing radiation exposure).  Thus, the presumption is not the sole method for showing causation.  However, as noted above, where the issue involves a question of medical diagnosis or causation, as presented here, a claimant must establish the existence of a disability and a connection between the Veteran's service and the disability.

To establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  In certain circumstances lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

Increased Rating

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2012).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.

The Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, however, that when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service-connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.

The Board is required to analyze the credibility and probative value of the evidence, account for any evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Daye v. Nicholson, 20 Vet. App. 512, 516 (2006).  It is noted that competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  In determining whether statements are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).

The Veteran's IBS is evaluated under 38 C.F.R. § 4.114, Diagnostic Code 7399-7319.  See 38 C.F.R. § 4.27 (requiring that unlisted disabilities requiring rated by analogy will be coded as the first two numbers of the most closely related body part and "99;" the second diagnostic code is the residual condition on the basis for which the rating is determined); see also 38 C.F.R. § 4.20.  Under Diagnostic Code 7319, irritable bowel syndrome (IBS), including spastic colitis, mucous colitis, etc, warrant a noncompensable disability rating if mild, with disturbances of bowel function and occasional episodes of abdominal distress; a 10 percent rating is moderate, with frequent episodes of bowel disturbances and abdominal distress; and a 30 percent rating if severe, with diarrhea, or alternating diarrhea and constipation, and with more or less constant abdominal distress.  See 38 C.F.R. § 4.114, Diagnostic Code 7399-7319 (2012).

Factual Background 

Again, the Veteran has contended that he has bilateral knee pain, right ankle pain, urinary problems, and/or a stomach disorder, other than IBS, due to one or more undiagnosed illness stemming from his service in Southwest Asia.  In addition, he contends that his IBS warrants a rating in excess of 30 percent.  

A review of the Veteran's service treatment records shows in-service treatment for urinary complaints and gastrointestinal problems.  In treatment records dated in 2004, the Veteran complained of dysuria/painful urination and chronic diarrhea.  The onset of the Veteran's symptoms was while deployed in Iraq.  Following a colonoscopy in 2004, he was shown to have several small diverticula in the sigmoid colon.  There were also notations of salmonella poisoning, IBS, and colon polyps.  

Following his October 2003 to August 2004 period of active duty, the Veteran was afforded a VA General Medical Examination in November 2004.  At that time, he reported chronic diarrhea since being deployed to Iraq and a later removal of colon polyps.  At the time of the polyp removal, there were findings consistent with in situ cancer changes.  He has reported continued diarrhea since service with some improvement.  During the examination, there was no evidence of a deformity in any joint and there were no muscle defects found.  The examiner found no evidence of any swelling or tenderness of any joint.  Following physical examination, the examiner diagnosed the Veteran as having IBS, colon polyps, small hiatal hernia, and right carpal tunnel syndrome.  He did not diagnose any bilateral knee or right ankle disabilities.  

A December 2004 treatment record indicates the Veteran could be bleeding due to diverticulosis.  

The Veteran was afforded another VA examination in April 2005 for his gastrointestinal problems.  He was diagnosed as having mild, chronic gastritis, negative H Pylori, hyperplasic colon polyp, mild, diverticulosis in the sigmoid colon, and IBS.  

That same month, the Veteran underwent a VA examination of his knees and right ankle.  He reported that his right knee "gives out" after prolonged standing.  He denied any right knee pain, but indicates he must sit down and bend it for it to "pop" so he can feel relief.  He denied any active symptoms in his left knee.  He reported that prolonged standing or walking causes his right ankle to "pop."  He described no history of pain, sprain, or dislocation.  The Veteran did not report any specific injury to these joints, and there is no evidence of dislocation, recurrent subluxation, or inflammatory arthritis.  The examiner found that there was no functional limitation related to these joints, and the Veteran denied any joint pain, weakness, or fatigue in them.  

Range of motion testing in the right knee revealed flexion to 140 degrees and extension to 0 degrees.  There was no pain, joint-line tenderness, or problems with patellar tracking.  Physical examination revealed only mild crepitus with range of motion.  Range of motion testing in the left knee was full-from 0 to 140 degrees and without pain.  Stability testing was completely negative.  Range of motion testing in the right ankle revealed dorsiflexion from 0 to 20 degrees and plantar flexion from 0-40 degrees.  There was no pain appreciated.  X-ray of the knees was normal as was X-ray of the right ankle, except a small exostosis of the distal and lateral aspect of the tibia was seen.  The examiner opined that both the bilateral knee and right ankle examinations were within normal limits.  Function was preserved and there was no evidence of treatment in service or since for these complaints.  

The Veteran was afforded a VA urinary examination in April 2005, during which he reported polyuria (12-15 times/day).  He described experiencing sharp pain with urination, but it subsides when the urine begins to flow.  He endorsed some hesitancy and nocturia (1-2 times/night).  There was no dysuria during the actual flow of urine at his normal stream strength.  The examiner found that the Veteran had increased urinary urgency, but no benign prostatic hypertrophy (BPH) or "PE."  The examiner indicated that the Veteran may have a possible intra-bladder pathology, and he recommended that the Veteran get further work-up at the genitourinary clinic.  

A March 2008 VA treatment note, shows that the Veteran has hyperplasic polyp in the rectum, mild diverticulosis in the sigmoid colon, but biopsies from the colon revealed no active inflammatory changes.  At that time, the Veteran reported not having had a flare in a few months.  

The Veteran was afforded a VA gastrointestinal examination in July 2010, during which he reported periodic diarrhea and constipation.  He stated that he currently has five to seven bouts of diarrhea daily and constipation once per month.  Noted was a history of weight gain following his return from Iraq.  The Veteran denied any nausea or vomiting, and he had no history of anal fistula or fissures.  Physical examination revealed his abdomen is soft and nontender.  The examiner noted some excess adipose tissue.  He found no evidence of anemia.  The Veteran denied current therapy for his IBS symptoms, but reported watching his diet.  Rectal examination was normal.  

During a July 2010 colonoscopy, a 3 mm polyp was removed, and the surgeon found a minimal fold erythema with diverticulosis in the sigmoid colon.  

The Veteran was also afforded a genitourinary VA examination in July 2010, during which he reported erectile dysfunction.  He denied any urinary incontinence, hesitancy, stream, or dysuria.  

In an October 2011 VA treatment note, the treating professional noted the Veteran's complaints of recurrent abdominal pain with its onset in 2005.  He was noted to have a history of IBS, diverticulitis, and diverticulosis.  At that time, the Veteran reported approximately four episodes of diverticulitis that is preceded by sharp pain in the umbilicus and increased abdominal tenderness.  This has been identified as recurrent diverticulitis.  

In a December 2011 treatment record, musculoskeletal examination was within normal limits.  

In April 2012, the Veteran underwent a partial sigmoid colectomy for refractory diverticulitis.  Musculoskeletal examination at that time revealed no complaints other than bilateral shoulder problems.  

In a January 2013 statement, the Veteran described experiencing "massive joint pain" in his knees and ankle.  He described losing sleep to the burning sensation in his joints.  

In February 2013, the Veteran was afforded another VA examination for his urinary and intestinal conditions.  The examiner diagnosed the Veteran as having IBS and diverticulitis for "years."  He listed the Veteran's medical history as including a 1989 diagnosis of salmonella with hospitalization, and a diagnosis of a "stomach condition" between periods of service in 1995 and 1997.  During service in 2004, the Veteran was treated for stomach complaints, following which he had a colonoscopy.  The colonoscopy revealed multiple polyps, and he was later diagnosed as having IBS.  The examiner indicated that the Veteran continued to experience gastrointestinal symptoms and in 2011 he was diagnosed as having chronic diverticulitis and IBS.  He ultimately had a laparoscopic sigmoidectomy, and the Veteran reported no improvement in symptoms.  

The Veteran reported that he currently has alternating severe constipation for three to four days followed by a large amount of liquid stood, lasting for three to four days.  He continues to experience abdominal cramping and complains of tenesmus when defecating and urgency with evacuation.  The examiner could not determine why the Veteran continues to have additional symptoms, and it is possible he has "overflow diarrhea" status-post sigmoidectomy with some component of IBS.  The examiner found that the Veteran had some characteristics of inflammatory bowel disease, but it is less likely the cause of his problems.  The Veteran denied using medications to treat his symptoms.  He only endorsed diarrhea and alternating diarrhea and constipation.  

The examiner indicated that the Veteran experiences frequent episodes of abdominal/bowel distress.  The Veteran denied any weight loss, malnutrition, serious complications, or other general health effects due to his intestinal condition.  The examiner noted a history of benign neoplasms in the colon and there is no ongoing treatment, just watchful waiting.  The examiner indicated that the Veteran has surgical scars related to his sigmoidectomy, but they were not painful, unstable, or greater than 39 square centimeters in size.  Ultrasound of the abdomen showed no evidence of intestinal obstruction.  

The examiner indicated that the Veteran's intestinal problems impact his ability to work inasmuch as he has had to miss 20 days of work in the past year for gastrointestinal problems.  He also reported losing a job in 2011 due to too many absences due to this gastrointestinal problems, but he currently works full time.  The examiner further noted that the Veteran does not have anemia, malnutrition, or malabsorption due to his GI condition.  He indicated that following the 2012 surgery, the portion of the colon removed showed diverticulitis, with mild, chronic inflammation.  There was no present evidence of colitis.  The examiner opined that the Veteran's symptoms described above were less likely than not attributable to his already service-connected upper gastrointestinal disability (hiatal hernia).  The examiner did not, however, provide an opinion as to whether the Veteran's diverticulitis was caused or chronically worsened by his service-connected IBS.  

Regarding the Veteran's urinary condition, he was diagnosed as having varicocele, hydrocele, and polyuria.  The Veteran described mostly experiencing nocturia, three to four times nightly, with some hesitancy and occasional urgency.  He denied any dysuria.  His treating professionals were considering alpha agonist for treatment of these symptoms, but have not started it yet.  The Veteran endorsed voiding dysfunction of an unknown etiology that includes hesitancy.  There were no other urinary/bladder symptoms noted.  The Veteran's symptoms did not impact his ability to work.  The examiner found that the Veteran does not have a specifically diagnosed condition for his complaints of urinary hesitancy and frequency, and his hydrocele and varicocele are simply being monitored with no active treatment.  

In March 2013, the examiner submitted an addendum indicating that he had reviewed the Veteran's complete claims file and confirms his February 2013 opinion that the Veteran's urinary symptoms are related to an undiagnosed illness.  

Analysis

Service Connection

The Veteran seeks service connection for bilateral knee problems, right ankle condition, urinary disorder, and a stomach condition other than IBS.  

The Veteran served on active duty in the Army National Guard in Iraq from March 2004 to June 2004 and July 2009 to May 2010.  As such, the Veteran is considered a Persian Gulf Veteran for purposes of 38 C.F.R. § 3.317.  Thus, the crucial inquiry here that must be addressed is whether the evidence supports a finding of a "qualifying chronic disability" manifested by an undiagnosed illness as defined above for these claimed disabilities. 

Bilateral Knees and Right Ankle

As to the Veteran's bilateral knee and right ankle problems, the Board will first address the issue of entitlement to service connection on a direct basis.  In this regard, the Board finds that the April 2005 examination weighs against a finding that the Veteran has current bilateral knee and right ankle disabilities related to disease or injury in active service.  The Board finds the opinion expressed in the April 2005 examination report to be credible and probative.  The report was based on interviews with the Veteran, his reported medical history, appropriate diagnostic testing, and physical examination.  Further, a complete and thorough rationale is provided for the April 2005 opinion from the VA examiner.

The Board concludes that a clear preponderance of the evidence is against a finding that the Veteran currently has bilateral knee and right ankle disabilities for the purposes of direct service connection.  Here, there is no medical evidence of record linking any current bilateral knee and right ankle complaints to a known disease entity.  The Board appreciates the Veteran's contention that he has massive joint pain in the bilateral knees and right ankle, but finds his contentions inconsistent with the medical evidence of record.  In this regard, the Board acknowledges that the Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss the existence of bilateral knee or right ankle pain.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, in most cases, a layperson is not competent to render an opinion as to the underlying pathology responsible for complaints such as pain, to including providing a medical a diagnosis.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  Here, the Veteran as a lay person has not been shown to be capable of making medical conclusions, especially as to complex medical diagnoses.  As such, the Board ascribes far more weight to the conclusions of the medical professionals who concluded that the Veteran did not have disabilities of the right ankle and bilateral knees.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).

The Board has considered that joint pain is listed among the possible manifestations of an undiagnosed illness for purposes of presumptive service connection.  38 U.S.C.A. § 1117(g)(6); 38 C.F.R. § 3.317(b)(7).  

As noted above, the Veteran has complained of symptoms such as pain and popping in his knees, but the April 2005 VA examination revealed essentially normal examination of the bilateral knees.  Range of motion testing in both knees, as well as X-rays, have all been within normal limits.  No subsequent medical evidence identifies a diagnosis to account for the Veteran's complaints.

In short, there are objective indications of chronic disability as contemplated by 38 C.F.R. § 3.317 in the form of the Veteran's complaints in his records of pain and popping in the knees, and the Veteran's bilateral knee complaints have not been attributed to a known clinical diagnosis.  However, these complaints have not been accompanied by evidence of limitation of motion of the bilateral knee joints so as to establish that such chronic disability has manifested to a compensable degree since service.  See e.g., 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5256-5263, 5270-5274.  As noted, an award of chronic symptom as a manifestation of an undiagnosed illness under 38 C.F.R. § 3.317 requires that such disability has manifested to a compensable degree.  Although the Veteran is credible in his descriptions of his bilateral knee problems, he has not exhibited symptomatology of a compensable nature that would warrant a finding of undiagnosed illness.  See 38 C.F.R. § 3.317.  

Turning to the right ankle, the Veteran has complained of symptoms such as pain and popping in his ankle, but the April 2005 VA examination revealed essentially normal examination.  Although the x-ray of the right ankle revealed a small exostosis of the distal and lateral aspect of the tibia, the examiner described this finding as incidental and apparently concluded that it was of no clinical significance.  No subsequent medical evidence identifies a diagnosis to account for the Veteran's complaints.

Consequently, the Board concludes that there are objective indications of chronic disability as contemplated by 38 C.F.R. § 3.317 in the form of the Veteran's complaints in his records of pain and popping in the right ankle, and the Veteran's ankle complaints have not been attributed to a known clinical diagnosis.  Significantly, VA examination in April 2005 revealed plantar flexion from 0-40 degrees.  As full range of plantar flexion is defined by regulations as being from 0 to 45, the Board must conclude that slight limitation of motion is confirmed.  For this reason, the Board has considered whether his complaints of symptoms of the right ankle could satisfy by analogy the criteria of 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5003 (2012), so as to be considered to have manifested to a compensable degree so as to satisfy the requirement of 38 C.F.R. § 3.317.  DC 5003 provides that degenerative arthritis will be rated on the basis of limitation of motion under the appropriate DCs for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate DCs, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added under DC 5003.  

Given that limited motion has been shown, and that the Veteran is documented as having complained of symptoms such as pain and popping, the Board concludes that his ankle complaints are shown to have manifested to a compensable degree since service.  Therefore, an award of service connection for chronic ankle pain as a manifestation of an undiagnosed illness under 38 C.F.R. § 3.317 is warranted.  

Urinary Condition

With respect to the Veteran's urinary complaints, the Board has also considered that these complaints are among the possible manifestations of an undiagnosed illness for purposes of presumptive service connection.  38 U.S.C.A. § 1117(g)(6); 38 C.F.R. § 3.317(b)(7).

In addition, the Board notes that the Veteran is a Persian Gulf Veteran. Furthermore, the Board finds that urinary frequency and pain are the type of symptomatology that a layperson can competently observe and report.  See, e.g., Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Thus, the Veteran's reports of urinary pain, hesitancy, and frequency beginning during service and continuing to the present are credible and probative.  Finally, the Board observes that the Veteran's urinary complaints have never been attributed to a specifically diagnosed disability.  In fact, the February 2013 examiner specifically indicated that his complaints are due to an undiagnosed condition, and previous treatment records conclusively find no history of BPH.  

As noted above, a claim may be denied if there is affirmative evidence that an undiagnosed illness was not incurred during active military service in the Southwest Asia theater of operations during the Persian Gulf War; if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or if there is affirmative evidence that the illness is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).  In this case, there is no evidence of a supervening condition, willful misconduct, or the abuse of alcohol or drugs.  

In addition, the evidence of record appears to show that the Veteran's urinary complaints would warrant the minimum 10 percent rating required under 38 C.F.R. § 3.317 to award presumptive service connection.  In other words, it appears that the Veteran's symptoms meet the minimum rating criteria for a compensable rating for urinary frequency under 38 C.F.R. § 4.115b.  

Therefore, as the medical and lay evidence of record contains complaints of urinary frequency, no specific diagnosis has been rendered with regard to these complaints, the Veteran is a Persian Gulf War Veteran as defined by regulations, and there is no affirmative evidence that an undiagnosed illness was not incurred during active military service in the Southwest Asia theater of operations, the Board will resolve all reasonable doubt in favor of the Veteran and grant his claim for service connection for a urinary disorder as due to an undiagnosed illness on a presumptive basis under 38 C.F.R. § 3.317.

Stomach Disability

The Veteran essentially contends that he has an additional stomach disability related to his active duty not encompassed by his service-connected IBS.  For the reasons below, the Board agrees, and service connection is warranted for diverticulosis.  

The evidence of record shows that the Veteran was treated multiple times in service for gastrointestinal complaints.  While in service in 2004, he was noted to have diverticula in his colon.  Soon after discharge from military service from that period of service, he was diagnosed as having diverticulitis.  After discharge in December 2004, he was first suspected of having diverticulitis and has continued to receive treatment for chronic diverticulitis since.  

The Board finds the Veteran is not only competent to provide the lay statements concerning in-service gastrointestinal problems and problem since service, but his statements are also credible as post-service treatment records show treatment for the same.  His lay statements, therefore, have probative value.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

With respect to the February 2013 VA examiner's opinion, the Board has considered his negative nexus opinion.  He opined that the Veteran's current gastrointestinal symptoms were less likely than not due to his hiatal hernia.  The Board finds that this opinion was wholly inadequate inasmuch as the examiner did not provide an opinion with respect to direct service connection, nor was an opinion provided as to whether the Veteran had any additional gastrointestinal disabilities that were caused or aggravated by his service-connected IBS.  As such, this opinion has limited probative value on the issue of nexus.  

In light of the Veteran's competent assertions as to the onset of his additional stomach/gastrointestinal problems since service, as well as the documented evidence of continued treatment for diverticulitis, the Board concludes that the evidence is at least in relative equipoise as to whether his currently diagnosed diverticulitis had its onset in service or is otherwise directly related to his in-service treatment for stomach problems therein.  The Board notes that it appears that the diverticulitis and IBS complaints cover the entirety of his claim of service connection for an additional stomach disability.   

When the totality of the evidence supports the Veteran's claim or is in relative equipoise, the Veteran prevails on his claim.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, having resolved reasonable doubt in favor of the Veteran, the Board concludes service connection is warranted for diverticulitis.

Increased Rating

By way of background, service connection for IBS was originally awarded in a January 2005 rating decision.  A 10 percent rating was assigned, effective August 18, 2004.  The Veteran appealed the rating assigned and in a June 2006 RO decision, his rating was increased, effective August 18, 2004.  

Upon careful review of the record, the Board finds that the preponderance of the evidence is against assigning an initial rating greater than 30 percent for the Veteran's service-connected IBS.  The Veteran is currently receiving the maximum 30 percent schedular rating for his IBS available under Diagnostic Code 7399-7319.  Thus, the question before the Board is whether the Veteran's overall disability more closely approximates the criteria for a rating higher than 30 percent under any applicable Diagnostic Code.

A rating of 50 percent could potentially be assigned under Diagnostic Code 7301 (adhesions) for definite partial obstruction shown by X-ray and frequent and prolonged episodes of severe colic distention, nausea or vomiting.  A rating of 60 percent could potentially be assigned under Diagnostic Code 7307 (gastritis) for severe hemorrhages or large ulcerated or eroded areas.  A rating of 60 percent could potentially be assigned under Diagnostic Code 7323 (colitis) for severe ulcerative colitis with numerous attacks a year and malnutrition.  Finally, a rating of 60 percent could potentially be assigned under Diagnostic Code 7346 (GERD) for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia or for other symptom combinations productive of severe impairment of health.  However, there is no objective or subjective evidence that the Veteran's overall disability picture approximates any of these rating criteria.  A review of the relevant treatment records, including the Veteran's multiple colonoscopies, shows no diagnosis of or evidence of colitis, nor has he been shown to have "severe impairment of health."  At no time during the appeal period did the Veteran have adhesions, anemia, malnutrition, or significant weight loss.  His symptom combinations do not result in severe impairment of health because other than his bowel distress, his health has been relatively good during the timeframe on appeal.  Furthermore, he is currently employed full time.  

As shown above, and as required by Schafrath, 1 Vet. App. at 594, the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran.  In this case, the Board finds no provision upon which to assign a rating higher than 30 percent for his IBS.  At no point during the appellate time period is a rating in excess of 30 percent warranted and, therefore, staged ratings are inapplicable here.  See Hart, 21 Vet. App. at 505.  In light of the foregoing, entitlement to a rating in excess of 30 percent for IBS is denied.

Extraschedular Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2012).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected IBS is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's IBS with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  In fact, the Veteran has been awarded the maximum rating under those rating criteria.  

Specifically, the Veteran primarily reports constant diarrhea and alternating constipation.  As discussed above, the current 30 percent rating is adequate to fully compensate the Veteran for his abdominal pain, diarrhea, constipation, and other symptoms. 

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.





ORDER

Service connection for an undiagnosed illness exhibited by urinary problems is granted.

Service connection for a disability manifested by bilateral knee pain is denied.

Service connection for a disability manifested by right ankle pain is granted.  

Service connection for diverticulitis is granted.  

A disability rating in excess of 30 percent for IBS is denied.


______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


